RESOLUCIÓN
Examinada la Moción Urgente en Auxilio de Jurisdic-ción, se declara “con lugar”. En consecuencia, se paraliza el sorteo, la preparación de papeletas y cualquier otro proce-dimiento de la Comisión Especial de Primarias del PNP y de la Comisión Estatal de Elecciones relacionado con las primarias al cargo de Senador por el Distrito de Arecibo. Se ordena a la parte recurrida que muestre causa, en el tér-mino final e improrrogable de cinco días, por la cual no procede revocar al Tribunal de Apelaciones.

*298
Notifíquese inmediatamente por teléfono, vía facsímil y por la vía ordinaria.

Lo acordó el Tribunal y certifica el Secretario del Tribunal Supremo. La Juez Asociada Señora Rodríguez Rodrí-guez emitió un Voto particular disidente. La Jueza Aso-ciada Señora Pabón Charneco y el Juez Asociado Señor Kolthoff Caraballo no intervinieron.
(.Fdo.) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo